               Case 2:13-cr-00201-RSM Document 82 Filed 07/22/20 Page 1 of 1




 1                                                   THE HONORABLE RICARDO S. MARTINEZ

 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE
 7
     UNITED STATES OF AMERICA,                        )   No. CR13-201-RSM
 8                                                    )
                     Plaintiff,                       )   ORDER GRANTING UNOPPOSED
 9                                                    )   MOTION TO FILE OVERLENGTH
                v.                                    )   REPLY BRIEF
10                                                    )
     STEVEN ALEXANDER BOLDEN,                         )
11                                                    )
                     Defendant.                       )
12                                                    )
13          This matter comes before the Court on the unopposed motion by the defendant to file an

14   over-length reply brief to the government’s response to Mr. Bolden’s motion for compassionate

15   release. Having thoroughly considered the motion and the relevant record, and finding good

16   cause, the Court hereby GRANTS the motion. Leave of the Court is hereby granted for Mr.

17   Bolden to file a reply brief that exceeds the six-page limit.

18          IT IS SO ORDERED.

19          DONE this 22nd day of July, 2020

20
21                                                         A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT
                                                    JUDGE
23
24
     Presented by:
25
     s/ Jennifer Wellman
26   Assistant Federal Public Defender
     Attorneys for Steven Bolden
                                                                     FEDERAL PUBLIC DEFENDER
       ORDER FOR LEAVE TO FILE OVERLENGTH REPLY                         1601 Fifth Avenue, Suite 700
       BRIEF                                                                      Seattle, WA 98101
       (Steven Bolden; CR13-201RSM) - 1                                               (206) 553-1100
